Citation Nr: 0303223	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  01-08 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Determination of a proper initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  

This matter arises from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, by which service connection for PTSD 
was established, and an initial 10 percent evaluation was 
assigned, effective from March 3, 2000.  The veteran filed a 
timely appeal, contending that the severity of his service-
connected PTSD warranted assignment of an evaluation in 
excess of 10 percent.  During the course of his appeal, but 
before the case was referred to the Board of Veterans' 
Appeals (BVA or Board), the veteran was assigned an increased 
initial evaluation of 30 percent by a July 2002 rating 
decision.  He has continued his appeal, now contending that 
the severity of his PTSD warrants assignment of an initial 
evaluation in excess of 30 percent.  The case has now been 
referred to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's PTSD is objectively shown to involve 
symptomatology most consistent with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week, some impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  




CONCLUSION OF LAW

The criteria for assignment of an initial 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.130, Diagnostic Code 9411 (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his service-
connected PTSD warrants assignment of an initial evaluation 
in excess of 30 percent.  Accordingly, he seeks entitlement 
to an increased initial rating for that disability.  In such 
cases, the VA has a duty to assist the veteran in developing 
evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that in light of the 
determination reached here, the VA's redefined duty to notify 
and assist the veteran has been fulfilled with respect to the 
issue of entitlement to an initial evaluation in excess of 30 
percent for PTSD.  The Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
substantiate his claim for an increased initial rating for 
PTSD.  The veteran has also been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement of the case, and supplemental 
statement of the case, as well as in multiple correspondence 
to the veteran dated in March 2000, May 2001, September 2002, 
and November 2002 have effectively provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds that such documents are essentially in compliance 
with the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for entitlement to an 
increased initial rating for PTSD, and what evidence was 
necessary to show that such disorder was of greater severity 
than reflected by the initially assigned 30 percent 
evaluation.  He was effectively informed of what evidence the 
VA would attempt to obtain, and what evidence he was 
responsible for providing.  In addition, via the above-
captioned documents, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, and 
of his rights and duties under the VCAA.  Further, in view of 
the determination reached here, particularly in consideration 
of the nature of the veteran's disability and the evidence 
already obtained, the Board finds that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to the issue addressed here, the Board concludes 
that all relevant facts have been properly developed.  In 
short, the Board finds that all evidence necessary for an 
equitable disposition of the issue of entitlement to an 
initial evaluation in excess of 30 percent for PTSD has been 
obtained.  The evidence of record includes the veteran's 
service medical records, post-service clinical treatment 
records, the report of a VA rating examination, statements 
offered by his treating physicians, lay affidavits from his 
friends and family members, and several statements offered by 
the veteran in support of his claim.  In addition, the Board 
observes that the veteran appeared at a videoconference 
hearing and presented testimony before the undersigned Board 
Member in support of his claim in November 2002.  

The veteran has been examined by a VA rating examiner 
addressing the severity of his PTSD, and the Board finds that 
in light of the information contained within the post-service 
clinical treatment records, particularly the statements 
offered by his treating physicians, a sufficiently accurate 
picture of the veteran's service-connected PTSD exists so as 
to allow for an equitable determination of that issue without 
requiring that further development be undertaken.  
Accordingly, in light of the foregoing, the Board concludes 
that scheduling the veteran for further rating examinations 
or to obtain additional clinical treatment records would 
likely result in unnecessary delay, and would not add 
anything of substance to the evidentiary record.  

Also, in light of the veteran's contentions here, and in view 
of the Board's favorable determination in this case, no 
further development is considered necessary.  In addition, 
the Board is unaware of any additional relevant evidence 
which is available in connection with this claim, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate the 
veteran's claim for assignment of an initial evaluation in 
excess of 30 percent for PTSD.  Accordingly, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Historically, service connection for PTSD was established by 
a May 2000 rating decision.  An initial 10 percent evaluation 
was assigned, effective from March 2000.  The veteran filed a 
timely appeal, but before the case was referred to the Board, 
he was assigned an increased initial 30 percent rating by a 
July 2002 rating decision.  The veteran has continued his 
appeal, contending in substance, that the severity of his 
service-connected PTSD warrants assignment of an initial 
evaluation in excess of 30 percent.  The case is now before 
the Board.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

PTSD is evaluated under the provisions set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  Pursuant to those 
criteria, a 10 percent evaluation is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

Assignment of a 30 percent evaluation is contemplated where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent evaluation is predicated upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  

At the time the veteran submitted his claim for service 
connection for PTSD, he also submitted a statement dated in 
March 2000 from his private treating physician, J.E.S., M.D..  
According to Dr. S., he had known the veteran for some 15 
years, and indicated that through interviews with the veteran 
and members of his family, he was convinced that the veteran 
had PTSD stemming from his wartime experiences in Vietnam.  
Dr. S. indicated that the veteran suffered from flashbacks, 
night terrors, and from anxiety neuroses.  He went on to 
state that while the veteran functioned at a high capacity 
publicly, he had undergone significant suffering due to his 
PTSD symptoms at home, particularly during the evenings.  
According to Dr. S., the veteran had resisted seeking 
treatment until recently.  

The veteran underwent a VA rating examination in May 2000.  
The report of that examination shows that he had been married 
for some 25 years, but had been recently separated for seven 
months.  Prior to that, the veteran had been married for some 
15 months.  He had two adult children, but did not have any 
contact with his eldest daughter.  Since his discharge from 
service, the veteran indicated that he had worked as a 
welder, and had been employed with his present company for 
over a year.  The examiner recounted the veteran's account of 
his wartime experiences, and observed that the veteran became 
tearful when describing those experiences.  The veteran 
indicated that he preferred to be alone and out of others' 
company.  He did not view such to be a problem.  In addition, 
he expressed his dislike of foreigners, and indicated that he 
only slept from three to seven hours per night.  He also 
stated that he experienced great difficulty in falling 
asleep.  He reported having few, if any, friendships, but did 
indicate that he had one friend from Vietnam with whom he 
talked at times.  He indicated that he would not watch war-
related movies, experienced nightmares, and isolated himself 
from others.  On examination, the veteran was characterized 
as being "nicely dressed," well groomed, and cooperative.  
He was not shown to exhibit any psychomotor abnormalities, 
and maintained good eye contact.  His speech was of normal 
rate, tone, and volume, and he indicated that his mood was 
"fine."  Affect was mobile, but he was observed to become 
tearful when recounting his Vietnam experiences.  The veteran 
became upset when the examiner inquired as to interpersonal 
relationships, but was able to redirect himself.  Thought 
processes were characterized as logical, sequential, and goal 
directed.  With respect to thought content, the veteran was 
not observed to manifest any homicidal or suicidal ideation, 
and no visual or auditory hallucinations or delusions were 
noted.  Paranoia was not indicated, and insight was good.  
Judgment was characterized as fair, however.  The veteran was 
alert and fully oriented, and memory did not appear to be 
impaired.  The examiner concluded with an Axis I diagnosis of 
PTSD, and offered an Axis V global assessment of functioning 
(GAF) score of 70.  Under the Diagnostic and Statistical 
Manual, 4th Edition (DSM-IV), a GAF score of 70 is suggestive 
of some mild symptoms of a psychiatric disorder (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  The examiner went on to state 
that the veteran had a great deal of difficulty processing 
emotions regarding intimacy and sadness.  He had minimal 
insight into difficulties such had caused him, which resulted 
in his isolative behavior.  The examiner offered that the 
veteran continued to experience great difficulty with 
nightmares, sleep disturbances, and interpersonal 
relationships.  

VA clinical treatment records dating from June 2000 through 
October 2002 disclose that the veteran underwent regular 
treatment for his PTSD symptoms during that period.  The 
veteran generally indicated that he began thinking and 
dreaming more and more about his Vietnam experiences, and 
that he was becoming increasingly more isolative in his 
behavior.  According to the veteran, he became increasingly 
uncomfortable around people, and avoided crowds.  He would 
become tearful on discussing his Vietnam experiences with his 
treating physicians.  The treating physicians noted that the 
veteran experienced weekly nightmares, avoidance behavior, 
hypervigilance, physical and psychological distress at 
reminders of trauma, restricted range of affect, 
irritability, and intrusive memories.  In December 2000, he 
was assessed as having an Axis V GAF score of 60.  Under the 
criteria found at DSM-IV, a GAF score of 60 is suggestive of 
moderate symptoms of a psychiatric disorder (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The veteran's symptoms appear to have varied 
during the period reflected in the clinical treatment 
records.  

A treatment record dated in March 2001 discloses that the 
veteran was assigned a GAF score of 50 at that time.  Under 
the criteria found in DSM-IV, a GAF score of 50 is suggestive 
of serious symptoms of a psychiatric disorder (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
treating physician indicated that the test results appeared 
to be valid, and that the veteran's profile indicated that he 
experienced moderate anxiety, but was free of significant 
depression.  The veteran was noted to be very uncomfortable 
in social situations, and he manifested strong inclinations 
towards obsessional thinking as well as harboring a number of 
specific fears.  Following the terrorist attacks of September 
2001, the veteran indicated heightened symptoms regarding the 
effects of his Vietnam experiences relative to the background 
of current events.  The veteran indicated that his ex-wife 
and daughter feared him, and he was observed to become 
tearful when describing those relationships.  In June 2002, 
the veteran was observed to be overwhelmed with traumatic 
memories, and the treating physician noted that he had 
considerable difficulty calming down.  

A statement dated in August 2001 was received from the 
veteran's treating VA clinical psychologist.  According to 
the psychologist, he saw the veteran during his initial 
intake evaluation, and continued to treat him.  The 
psychologist noted that the veteran experienced difficulty in 
scheduling therapy due to travel requirements and his work 
schedule, and observed that the veteran continued to struggle 
with his PTSD symptoms.  The veteran's symptoms were found to 
include nightmares, intrusive memories, feelings of 
estrangement and alienation, hypervigilance, physical and 
psychological distress, and other symptoms.  In addition, the 
veteran was noted to become tearful, and cries or would 
become highly agitated when discussing combat in Vietnam.  He 
experienced feelings of grief and a sense of futility, 
according to the treating psychologist.  He went on to state 
that there was no doubt that the veteran's psychiatric 
problems interfered significantly with his quality of life, 
including his functioning in social and occupational areas.  
After some further discussion, the psychologist stated that 
he felt that an Axis V GAF score of 50 best represented the 
veteran's overall psychiatric status.  

In September 2001, the veteran's ex-wife, mother, and 
colleague submitted signed affidavits attesting to the 
severity of his PTSD symptoms and their effect on his quality 
of life.  His former wife of 27 years stated that he had 
acted in a bizarre manner on several occasions, and in at 
least two instances during normal waking hours, told her that 
he was being sent back to Vietnam, and that he did not know 
who she was.  She stated that on one occasion, the veteran 
made suicidal gestures, and that she would not drive him to 
their house because he kept guns and ammunition on the 
premises.  According to the veteran's wife, he would 
experience episodes of unreality at times, and would threaten 
her.  She stated that she had gone to a local outreach 
center, but that the veteran would refuse to attend sessions.  
On another occasion, she indicated that the veteran had 
attempted to stand "guard duty" with a loaded rifle at his 
house, and that it became necessary for his brothers to 
intervene and surreptitiously unload the weapon.  

The veteran's friend stated that he had known the veteran 
both before and after his active duty, and went on to 
describe the changes the veteran had undergone in his 
behavior following his discharge from service.  According to 
the veteran's friend, he would experience rage and anger over 
trivial matters, although the friend did not feel that the 
veteran had completely dropped out of society or that he had 
become suicidal.  The friend stated that the veteran's 
support network allowed him to function and maintain some 
relative sense of balance.  

The veteran's mother did not offer a great deal of specific 
information regarding the veteran's behavior.  She did, 
however, state that the veteran's outlook had not improved 
significantly since he had begun treatment, and that he 
struggled with his symptoms on a daily basis.  She also 
described one incident when the veteran became convinced that 
the Viet Cong were about to attack his house, and that he had 
taken a loaded weapon outside to protect his family.  

In November 2002, the veteran appeared at a videoconference 
hearing before the undersigned Board Member and provided 
testimony in support of his claim for an increased initial 
rating for his PTSD.  The veteran testified that he had been 
undergoing treatment for PTSD for the past two years.  He 
indicated that he was employed full time as a welder, and 
that he generally worked alone.  According to the veteran, he 
had worked more by himself for the past five years, and that 
he preferred that arrangement.  He stated that he would only 
sleep for some two-to-three hours at a time, and that he 
would be awakened by nightmares of Vietnam.  He described 
things that would trigger intrusive memories such as the 
sounds of helicopters, and testified that he took medication 
to help control his symptoms.  The veteran went on to explain 
that he now avoided crowds, and that he had to give up 
mushroom hunting, because he would tend to hide when other 
people came into his area.  He stated that he had one friend 
with whom he had limited contact, and also that he had a 
girlfriend who was understanding of his situation.  The 
veteran offered that his symptoms and drinking would upset 
his family members, and that his daughter tended to avoid him 
when the symptoms were more active.  Symptoms associated with 
his PTSD, the veteran explained, included anxiety, 
disorientation at night, and panic attacks.  He stated that 
the only times he would miss work were when he saw his 
treating physician for outpatient visits at the local VA 
Medical Center (VAMC).  

The Board has evaluated the foregoing, and concludes that the 
evidence supports assignment of an initial 50 percent 
evaluation for the veteran's PTSD.  As noted, while the 
veteran was assessed with an Axis V GAF score of 70 at the 
time of the May 2000 examination, which is suggestive of only 
mild symptomatology, his treating clinical psychologists have 
since assessed him with GAF scores of 50, indicating serious 
symptoms of PTSD.  Here, the clinical treatment records show 
fluctuating degrees of severity involving the veteran's PTSD 
symptomatology over the course of his treatment.  His 
treating psychologist recognized this tendency in his 
statement of August 2001, and concluded that the veteran's 
most accurate overall GAF score was 50 or 55.  (The Board 
observes that the symptomatology for a GAF score of either 50 
or 55 is the same as noted above.)  

In any event, the veteran's symptomatology as reflected in 
the contemporaneous clinical treatment records, in his 
hearing testimony, and in the lay affidavits received from 
his friends and family generally indicate a disability 
picture which is most consistent with the criteria for 
assignment of a 50 percent evaluation for PTSD.  Here, the 
veteran has not been shown to have experienced difficulty in 
understanding complex commands, or has otherwise experienced 
memory deficits.  The Board finds, nonetheless, that his 
noted obsessive behavior when taken into consideration with 
his intrusive memories and occasional flat affect tend to 
suggest a disability picture of greater severity than 
reflected by the criteria for assignment of a 30 percent 
rating.  Accordingly, to the extent that the Board finds that 
the severity of the veteran's PTSD warrants assignment of an 
initial 50 percent evaluation, the appeal is granted.  

The Board also finds, however, that the preponderance of the 
evidence is against assignment of an initial disability 
rating in excess of 50 percent for PTSD.  Here, while the 
veteran may be shown to experience episodes of 
disorientation, he is not shown to have near continuous 
panic, or intermittently illogical, obscure, or irrelevant 
speech that affects his ability to function independently, 
appropriately, and effectively.  In that regard, the Board 
notes that while the veteran has benefited from the 
availability of friends and family to help him manage and 
cope with his symptoms, he has been married for 27 years, 
currently has a girlfriend, and is employed in the same 
profession on a full-time basis.  Further, he has 
consistently been shown to be fully capable of maintaining 
his personal appearance and hygiene, and while he avoids 
socialization and crowds, he has been able to adapt to his 
circumstances and has been shown to be capable of leading a 
productive life.  Accordingly, the Board finds that the 
criteria for assignment of an initial 70 percent evaluation 
for PTSD have not been met here.  Therefore, based on the 
foregoing, the Board finds that to the extent that the 
veteran's PSTD symptomatology warrants assignment of an 
initial 50 percent evaluation, his appeal is granted.  

The Board's decision to grant an increased initial 50 percent 
evaluation for the veteran's PTSD does not preclude it from 
consideration of his claim on an extraschedular basis.  The 
potential application of 38 C.F.R. § 3.321(b)(1) (2002) has 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has carefully considered the 
veteran's contentions in this case.  There has been no 
showing, however, that the service-connected PTSD has caused 
marked interference with employment, beyond that noted above, 
has necessitated frequent (or any) periods of hospitalization 
following service, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
observes that while the veteran experiences a degree of 
social and industrial impairment due to his symptoms, he has 
nonetheless been able to work around and accommodate his 
disability while working as a welder.  Further, the Board 
does not dispute the veteran's contentions that his PTSD has 
caused him to alter his lifestyle, and precludes him from 
working in a more social setting.  Even so, such complaints 
have been taken into consideration in the decision to assign 
an increased 50 percent evaluation for his PTSD.  In other 
words, the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's PTSD.  
The Board has not found, however, such disability to be of 
such degree of severity as to warrant assignment of a higher 
rating on a schedular basis.  Likewise then, referral for 
consideration of an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 50 
percent evaluation for PTSD is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

